DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-2, 4-5, 8, 13-16, 18-20, 22-23, 25-26, 29, 31, 33-35, 37-38, 41, 46-49, 51-53, 55-56, 58-59, 62, 64, 68-73, 77, 79-80, 83, 89-91, 94, and 100-101 are currently pending in the present application.

Claim Objections
Claim 1 is objected to because of the following informality: “execute a response classifier” recited in line 22 should likely read “execute the response classifier”.  Appropriate correction is required.
Claims 4, 37, 79, and 90 are objected to because of the following informality (using claim 4 as an example): “computing at least one response profile” recited in line 1 should likely read “computing the at least one response profile”. Appropriate correction is required. 
Claim 20 is objected to because of the following informalities: “the first response” and “the second response” recited in line 4 should likely read “a first response” and “a second response”. Appropriate correction is required. 
Claims 33 and 68 are objected to because of the following informalities (using claim 33 as an example): 
a.	“the physiological component” recited in lines 4 and 7 should likely read “the one or more physiological component”; and 
b.	“of decision boundary metric” recited in lines 6-7 should likely read “of the 			decision boundary metric”. 
Appropriate correction is required.
Claim 34 is objected to because of the following informalities: 
a.	“the performance of the individual” recited in lines 10-11 should likely read 			“a performance of the individual”;
b.	“two or more differing types of responses to the interference” recited in 			lines 14-15 should likely read “two or more differing types of responses to 			the task or to the interference”; and
c.	“execute a response classifier” recited in line 16 should likely read 				“execute the response classifier”.
 Appropriate correction is required.
Claim 70 is objected to because of the following informalities: 
“one or more of the task” recited in line 9 should likely read “the primary task”;
“an individual” recited in lines 11 and 14 should likely read “the individual”;
“the task” recited in lines 13-14, and 23-25 should likely read “the primary task”;
“differing types of responses to the interference” recited in line 21 should likely read “differing types of responses to the primary task or to the interference”; and
“in the computed at least one decision boundary metric” recited in lines 23-24 should likely read “in the determined first decision boundary metric”.
Appropriate correction is required.
Claim 73 is objected to because of the following informalities: 
a.	“the task” recited in line 1 should likely read “the primary task”; and
b.	“and/or interference” recited in line 1 should likely read “and/or the 				interference”.
	Appropriate correction is required.
Claims 77 and 80 are objected to because of the following informalities (using claim 77 as an example): “the task” recited in line 2 should likely read “the primary task”. Appropriate correction is required. 
Claim 80 is objected to because of the following informalities: 
“an individual” recited in line 6 should likely read “the individual”; 
“the performance of the individual” recited in lines 9-10 should likely read “a performance of an individual”; and
“the computed first decision boundary metric” recited in lines 15-16 should likely read “the determined first decision boundary metric”.
	Appropriate correction is required.

Claim 100 is objected to because of the following informalities: 
a.	“the physiological component” recited in lines 5 and 7-8 should likely read “the one or more physiological component”; and
b.	“the computed first decision boundary metric” recited in line 6 should likely read “the determined first decision boundary metric”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 23, 31, 33, 38, 41, 56, 64, 68-70, 80, 83, 89, 94, and 100-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first response profile" in line 4. There is insufficient antecedent basis for this limitation in the claim. Claims 38, 80, and 91 are rejected for similar reasoning. Claims 5, 38, 80, and 91 should likely read “the at least one response profile”. 
Claim 8 recites the limitations “the response window” and “the response-deadline procedure” in lines 2-3. There are insufficient antecedent bases for these limitations in the claim. Claims 41, 83, and 94 are rejected for similar reasoning.
Claim 23 recites the limitation “the user” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 56 is rejected for similar reasoning. Claims 23 and 56 should likely read “the individual”. 
Claim 31 recites the limitation "the pharmaceutical agent, drug, or biologic” in line 3-5. There is insufficient antecedent basis for this limitation in the claim. Claim 64 is rejected for similar reasoning.
Claim 33 is indefinite because it is unclear whether the claim is meant to be an independent or dependent claim. A new statutory class is introduced, yet the claim depends on independent claim 1. Claims 68-69 and 100-101 are rejected for similar reasoning.
Claim 64 further recites “the amount, concentration, or dose titration.” There is insufficient antecedent basis for this limitation in the claim, as well.
Claim 69 is further objected to because it is unclear whether “a processing unit” is the same processing unit as the “at least one processing unit” used to execute the method of claim 34, or rather, a separate, second processing unit. Claim 101 is rejected for similar reasoning. 
Claim 70 recites the limitations “the temporal length” and “the response window” in line 3. There are insufficient antecedent bases for these limitations in the claim.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 8, 13-16, 18-20, 22-23, 25-26, 29, 31, 33-35, 37-38, 41, 46-49, 51-53, 55-56, 58-59, 62, 64, 68-73, 77, 79-80, 83, 89-91, 94, and 100-101 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea (mental processes or organizing human activity) without significantly more.
Regarding independent claim 1: 
[Step 1] Claim 1 recites an apparatus, which falls within the “machine” category of 35 U.S.C. 101.
[Step 2A – Prong 1] The claim recites an apparatus comprising generic computer components configured to render a task with an interference to a user, measure and receive user performance data while responding to the task and the interference, analyze the user performance data, determine results indicative of the performance of the user, and generate feedback based on the results indicative of the cognitive response capabilities of the user. The bolded claim limitations, under their broadest reasonable interpretation, encompass performance of the limitations in the human mind. But for the additional claim language discussed below in Step 2A – Prong 2, nothing in the claim element precludes the bolded limitations from being performed manually in the mind of the user and/or a third party. That is, nothing in the claim precludes a physical therapist from receiving user performance data, assessing the user’s condition/abilities based on their performance, either mentally or with pen and paper, and providing feedback. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (observations, evaluations, judgments, and opinions). See MPEP 2106.04(a)(2)(III).
Alternatively, the claim as a whole recites an apparatus configured for certain methods of organizing human activity. The claimed invention recites an apparatus configured to render a task and an interference (i.e., on a device with which a user is operably engaged) and monitor and evaluate performance of the user, wherein the performance comprises a first and second response of two or more differing types of responses to the task and the interference, respectively. Thereafter, results, comprising a tendency of the individual to provide certain responses, which corresponds to the cognitive response capabilities of the user, are generated. Thus, the claim recites an abstract idea (managing personal behavior, following rules or instruction). See MPEP 2106.04(a)(2)(II).
[Step 2A – Prong 2] The judicial exception is not integrated into a practical application. The additional claimed limitations to render a task with an interference and measure and receive data indicative of responses of the user recite insignificant pre-solution activity (i.e., data transmission and gathering), which do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). 
Moreover, the additional claimed limitations of a “user interface”, “memory to store processor-executable instructions”, and “processing unit communicatively coupled to the user interface and memory” to execute the bolded limitations above are recited at a high-level of generality (i.e., a memory to store data and a processing unit to execute code) such that they amount to no more than mere instructions to apply the exception using a generic computing device. For example, the recited user interface configured to measure data, as claimed, measures data indicative of the response of an individual to a task and/or an interference rendered at the user interface (See also, Specification, [0053]). Thus, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
[Step 2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere insignificant extra-solution activity and generic computer components performing their well-known functions. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible. Claims 34, 70, and 89 are rejected for similar reasoning. The additional limitation of adapting the task and/or the interference in claims 70 and 89 further encompass the abstract idea of mental processes, or alternatively, organizing human activity. For example, the claimed limitation encompasses a physical therapist adjusting the rendered task and/or the interference based on the user’s performance/cognitive abilities in order to gradually enhance the individual’s cognitive abilities. 
The dependent claims depend on independent claims 1, 34, 70, and 89, and include all of the limitations of the independent claims. Therefore, the dependent claims recite the same abstract idea as the independent claims. The dependent claims recite additional limitations of the types of tasks rendered to the user (via a device with which the user is operably engaged – See Specification, [0142-0143], wherein a visuo-motor tracking task and target discrimination task may both comprise instructions for the user to react in response to a stimulus (i.e., tap the user interface, make a sound) generated by the processing unit), as well as analyzation achieved utilizing the processing unit as a tool to perform the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the aforementioned claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
For these reasons, claims 1-2, 4-5, 8, 13-16, 18-20, 22-23, 25-26, 29, 31, 33-35, 37-38, 41, 46-49, 51-53, 55-56, 58-59, 62, 64, 68-73, 77, 79-80, 83, 89-91, 94, and 100-101 are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 70-73, 77, 79-80, 83, 89-91, 94, and 100-101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazzaley (U.S. Pub. No. 2014/0370479 A1).
Regarding claim 70, Gazzaley discloses an apparatus (Fig. 1A; [0069-0070]; [0212]) comprising: 
a user interface (Fig. 1A, #112; [0070]; [0142]); 
a memory to store processor-executable instructions (Fig. 1A, #104; [0034]; [0070]); and
a processing unit communicatively coupled to the user interface and memory (Fig. 1A, #102; [0070]), 
wherein upon execution of the processor-executable instructions by the processing unit, the processing unit is configured to: render a primary task with an interference at the user interface (Fig. 1B, where a task with an interference, such as a distraction (i.e., “shoot with road” or an interruption (i.e., “shoot and drive”) are rendered), 
one or more of the task and the interference being time-varying and having a response deadline, such that the user interface imposes a limited time period for receiving at least one type of response from an individual ([0125]; [0142]; [0233], where the individual has a pre-determined window of time to respond to a user interface stimulus, and wherein the response could be input via the user interface); and
the user interface being configured to measure data indicative of two or more differing types of responses to the task or to the interference ([0142-0145]; [0217], where the user interface receives data indicative of the types of responses received from the individual);
receive data indicative of a first response of an individual to the task and a second response of the individual to the interference (Fig. 10; [0103], where the performance of the interference (Fig. 10, steps 6 & 8) is conducted on substantially the same timescale as the performance of the task (Fig. 10, steps 2 & 4));
analyze the data indicative of the first response and the second response to compute at least one response profile representative of a performance of the individual (Fig. 10, step 12; [0105], where the inputs are analyzed to evaluate the performance of the individual); 
determine a decision boundary metric from the response profile, the decision boundary metric comprising a quantitative measure of a tendency of the individual to provide at least one type of response of the two or more differing types of responses to the task or the interference ([0160], where assessment of the individual’s performance includes response variance); and 
based at least in part on the computed first decision boundary metric, adapt the task and/or the interference to derive a modification in the computed at least one decision boundary metric such that a further response to the task and/or a further response to the interference is modified as compared to an earlier response to the task and/or an earlier response to the interference, thereby indicating a modification of the cognitive response capabilities of the individual ([0008]; [0037]; [0107]; [0136-0139], where the task or interference comprises an adaptive response-deadline procedure, and wherein the response-deadline of the adaptive response deadline procedure may be adjusted to increase the difficulty based on the analyzing step).
Claim 89 is rejected for the same reasoning as presented in the rejection of claim 70 above (Gazzaley, [0024]; [0212], where the present disclosure provides computer-implemented methods for enhancing cognitive skills in an individual).

Regarding claim 71, Gazzaley discloses all claim limitations of claim 70 as discussed above. Further, Gazzaley discloses wherein the indication of the modification of the cognitive response capabilities comprises a change in a measure of a degree of impulsiveness or conservativeness of the individual’s cognitive response capabilities (Fig. 9; [0251], where improvement includes faster responses with no decrement in accuracy on an impulsivity task).

Regarding claim 72, Gazzaley discloses all claim limitations of claim 70 as discussed above. Further, Gazzaley discloses wherein the indication of the modification of the cognitive response capabilities comprises a change in a measure of one or more of sustained attention, selective attention, attention deficit, impulsivity ([0251]), inhibition, perceptive abilities, reaction and other motor functions, visual acuity, long-term memory, working memory, short-term memory, logic, and decision-making.

	Regarding claim 73, Gazzaley discloses all claim limitations of claim 70 as discussed above. Gazzaley further discloses wherein adapting the task and/or interference based at least in part on the first decision boundary metric comprises one or more of modifying the temporal length of the response window ([0037]; [0107]; [0136-0139]), modifying a type of reward or rate of presentation of rewards to the individual, and modifying a time-varying characteristic of the task and/or interference.

	Regarding claim 77, Gazzaley discloses all claim limitations of claim 70 as discussed above. Further, Gazzaley discloses wherein the processing unit is configured to render the task with the interference by configuring the user interface to: render the task in the presence of the interference such that the interference diverts the individual’s attention from the task and is selected from the group consisting of a distraction and an interrupter ([0005]; [0034]; [0097-0100], where an interference can be presented to the individual either as a distractor or an interrupter, and wherein the interference diverts the individual’s attention from the task).

	Regarding claims 79 and 90, Gazzaley discloses all claim limitations of claims 70 and 89 as discussed above. Further, Gazzaley discloses wherein computing at least one response profile (performance data of the individual) comprises generating at least one response profile that is an impulsive response profile or a conservative response profile ([0250-0251], where performance analysis includes tests for impulsivity).

	Regarding claims 80 and 91, Gazzaley discloses all claim limitations of claims 70 and 89 as discussed above. Further, Gazzaley discloses wherein the processing unit is configured to execute further instructions and perform: applying at least one adaptive procedure to modify the task and/or the interference, such that analysis of the data indicative of the first response and/or the second response indicates a modification of a first response profile ([0008]; [0037]; [0107]; [0136-0139]).

	Regarding claims 83 and 94, Gazzaley discloses all claim limitations of claims 70 and 89 as discussed above. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to modify at least one of a temporal length of the response window associated with the response-deadline procedure, or a time-varying characteristics of an aspect of the task or the interference rendered to the user interface ([0037]; [0107]; [0136-0139]).

Regarding claim 100, Gazzaley discloses all claim limitations of claim 89. Gazzaley further discloses a processing unit configured to receive data indicative of one or more measurements of the physiological component ([0139], where physiological data may be recorded and includes electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements, galvanic response, heart rate, and the like); and
adapt the task and/or the interference based at least in part on the computed first decision boundary metric and the data indicative of one or more measurements of the physiological component ([0008]; [0037]; [0107]; [0136-0139]; [0203], where physiological data is used to measure improvement, and wherein the task or interference may be adapted to adjust the difficulty level based on the collected and analyzed data).

Regarding claim 101, Gazzaley discloses all claim limitations of claim 89 as discussed above. Further, Gazzaley discloses at least one non-transitory computer-readable medium for storing the one or more computer-executable instructions which, when executed, causes a processing unit to execute the method of claim 89 ([0049]; [0068], where a computer accessible memory medium comprising program instructions wherein execution of the instructions causes a device to perform the disclosed method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8, 13-16, 22-23, 25-26, 29, 31, 33-35, 37-38, 41, 46-49, 55-56, 58-59, 62, 64, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (U.S. Pub. No. 2014/0370479 A1) in view of Hong et al. (hereinafter “Hong”) (U.S. Pub. No. 2016/0125758 A1).
	Regarding claim 1, Gazzaley discloses an apparatus (Fig. 1A; [0069-0070]; [0212]) comprising: 
a user interface (Fig. 1A, #112; [0070]; [0142]); 
a memory to store processor-executable instructions (Fig. 1A, #104; [0034]; [0070]); and
a processing unit communicatively coupled to the user interface and memory (Fig. 1A, #102; [0070]), 
wherein upon execution of the processor-executable instructions by the processing unit, the processing unit is configured to: render a task with an interference at the user interface (Fig. 1B, where a task with an interference, such as a distraction (i.e., “shoot with road” or an interruption (i.e., “shoot and drive”)), 
one or more of the task and the interference being time-varying and having a response deadline, such that the user interface imposes a limited time period for receiving at least one type of response from an individual ([0125]; [0142]; [0233], where the individual has a pre-determined window of time to respond to a user interface stimulus, and wherein the response could be input via the user interface); and
the user interface being configured to measure data indicative of two or more differing types of responses to the task or to the interference ([0142-0145]; [0217], where the user interface receives data indicative of the types of responses received from the individual);
receive data indicative of a first response of an individual to the task and a second response of the individual to the interference (Fig. 10; [0103], where the performance of the interference (Fig. 10, steps 6 & 8) is conducted on substantially the same timescale as the performance of the task (Fig. 10, steps 2 & 4));
analyze the data indicative of the first response and the second response to compute at least one response profile representative of a performance of the individual (Fig. 10, step 12; [0105], where the inputs are analyzed to evaluate the performance of the individual); and
determine a decision boundary metric from the response profile, the decision boundary metric comprising a quantitative measure of a tendency of the individual to provide at least one type of response of the two or more differing types of responses to the task or the interference ([0160], where assessment of the individual’s performance includes response variance).
While Gazzaley discloses storing responses to a baseline task and a task with an interference and using said responses to analyze the performance of the individual, wherein the performance in a specific type of task and/or the response to a specific type of stimulus is an indication of the cognitive ability related to the specific type ([0099]; [0105]; [0114]; [0160]; [0171]), Gazzaley does not explicitly discuss a response classifier for generating a quantifier, such as a score, of cognitive skills of the individual. However, Hong teaches executing a response classifier (Fig. 5, #560; [0042-0043]; [0047], where a determination module quantifies/scores the cognitive function of an individual) based at least in part on the computed values of decision boundary metric, to generate a classifier output indicative of the cognitive response capabilities of the individual ([0035]; [0047], where cognitive data (i.e., a decision boundary metric which is determined based on the response data) may be generated from the cognitive responses executed by the individual as the individual engages in the cognitive exercise (i.e., task with an interference) and is then analyzed to determine an assessment of the cognitive function of the individual). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to quantify the assessment of the individual’s cognitive response capabilities as taught by Hong so that the individual can easily comprehend their current state of cognitive function (Hong, [0027]; [0043-0044]; [0047]). 
Claim 34 is rejected for the same reasoning as presented in the rejection of claim 1 above (Gazzaley, [0024]; [0212], where the present disclosure provides computer-implemented methods for enhancing cognitive skills in an individual).

	Regarding claims 2 and 35, Gazzaley and Hong teach all claim limitations of claims 1 and 34 as discussed above. Gazzaley further discloses at least one actuating component, wherein the processing unit further controls the actuating component to effect one or more of an auditory stimulus, a tactile stimulus, and a vibrational stimulus, and wherein the task and/or the interference comprises one or more of the auditory stimulus, the tactile stimulus, and the vibrational stimulus ([0141]; [150]; [0214-0218]).

	Regarding claims 4 and 37, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein computing at least one response profile (performance data of the individual) comprises generating at least one response profile that is an impulsive response profile or a conservative response profile ([0250-0251], where performance analysis includes tests for impulsivity).

	Regarding claims 5 and 38, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is further configured to execute instructions and perform: applying at least one adaptive procedure to modify the task and/or the interference, such that analysis of the data indicative of the first response and/or the second response indicates a modification of the first response profile ([0008]; [0037]; [0107]; [0136-0139], where the task or interference comprises an adaptive response-deadline procedure, and wherein the response-deadline of the adaptive response deadline procedure may be adjusting to increase the difficulty based on the analyzing step).

	Regarding claims 8 and 41, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to modify at least one of a temporal length of the response window associated with the response-deadline procedure, or a time-varying characteristics of an aspect of the task or the interference rendered to the user interface ([0037]; [0107]; [0136-0139]).

Regarding claims 13 and 46, Gazzaley and Hong disclose all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is further configured to compute as the classifier output parameters indicative of one or more of a bias sensitivity derived from the data indicative of the first response and the second response, a non-decision time sensitivity to parallel tasks (Fig. 11; [0160], where reaction times are received and compared for inputs from the individual with regards to a task and a same task with an interference), a belief accumulation sensitivity to parallel task demands, a reward rate sensitivity, or a response window estimation efficiency.

	Regarding claims 14 and 47, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to render the task as a continuous visuo-motor tracking task (Fig. 1B; [0098]; [0114]; [0121]; [0141]; [0179], where a visuo-motor tracking task continuously engages the individual).

	Regarding claims 15 and 48, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is configured to control the user interface to render the interference as a target discrimination interference ([0230-232]; [0236-0240]; [0242]). 

	Regarding claims 16 and 49, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further Gazzaley discloses wherein the processing unit is configured to render the task with the interference by configuring the user interface to: render the task in the presence of the interference such that the interference diverts the individual’s attention from the task, in which the interference is selected from a group consisting of a distraction and an interrupter ([0005]; [0034]; [0097-0100], where the stimuli pertaining to a task and to an interference can be presented concurrently to the individual, and wherein the interference can be presented to the individual either as a distractor or an interrupter to divert the individual’s attention from the task). 

	Regarding claims 22 and 55, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Hong teaches wherein the classifier output, or the data indicative of the cognitive response capabilities of the individual, comprises an indication of a degree of impulsiveness or conservativeness of the individual’s cognitive response capabilities ([0058]; [0063], where an individual’s impulsivity may be determined based on the individual’s response time and used in assessing the individual’s cognitive function). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further indicate impulsivity, as taught by Hong, to more accurately classify the individual’s cognitive response capabilities.

	Regarding claims 23 and 56, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Hong teaches wherein the processing unit is configured to transmit the classifier output to the user and/or display the classifier output on the user interface ([0022]; [0027], where the cognitive function score (the classifier output) generated by the determination module is provided to the user for easy comprehension via a user interface displayed on a touch screen display, LCD screen, or the like). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to quantify the assessment of the individual’s cognitive response capabilities as taught by Hong so that the individual can easily comprehend their current state of cognitive function (Hong, [0027]; [0043-0044]; [0047]).

Regarding claims 25 and 58, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Hong teaches wherein the classifier output comprises a measure of attention deficit or impulsivity of the individual ([0056-0057], where cognitive data is analyzed to assess a deficit in cognitive function). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further indicate impulsivity or a measure of deficit in cognitive function, such as attention, to more accurately classify the individual’s cognitive response capabilities.

Regarding claims 26 and 59, Gazzaley and Hong teach all claim limitations of claims 1 and 34. While Gazzaley does not explicitly disclose wherein the processing unit is further configured to use the classifier output for cognitive monitoring of one or more of a cognitive condition, a disease, or an executive function disorder, Hong teaches that limitation ([0036], where each cognitive data generated from each cognitive response may provide an indication as to the cognitive condition of the individual, and thus provides an indication of any decline in the cognitive condition of the individual). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the generated classifier output indicative of the cognitive response capabilities of the individual, taught by Hong ([0035]; [0047], where cognitive data (i.e., a decision boundary metric which is determined based on the response data) may be generated from the cognitive responses executed by the individual as the individual engages in the cognitive exercise (i.e., task with an interference) and is then analyzed to determine an assessment of the cognitive function of the individual) in order to monitor any declines in cognitive function so that the those declines can be quickly detected and improved.

Regarding claims 29 and 62, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the apparatus comprises one or more sensor components ([0166]; [0212]; [0214], where sensors are used to detect motion/position of the individual), and wherein the processing unit is configured to control the one or more sensor components to receive the data indicative of the first response and the second response ([0166]; [0212], where the sensor data may be used as performance input).

Regarding claims 31 and 64, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses wherein the processing unit is further configured to use the classifier output for one or more of (i) changing one or more of a recommended amount, concentration, or dose titration of the pharmaceutical agent, drug, or biologic, (ii) identifying a likelihood of the individual experiencing an adverse event in response to administration of the pharmaceutical agent, drug, or biologic, (iii) identifying a change in the individual’s cognitive response capabilities, (iv) recommending a treatment regimen, (v) recommending at least one of a behavioral therapy, counseling, or physical exercise, or (vi) determining a degree of effectiveness of at least one of a behavioral therapy, counseling, or physical exercise ([0211], where a report of the individual’s deficit features/cognitive impairment is used to recommend a training regimen to enhance those corresponding skills).

Regarding claims 33 and 68, Gazzaley and Hong teach all claim limitations of claims 1 and 34. Further, Gazzaley discloses receiving data indicative of one or more measurements of the physiological component ([0139], where physiological data may be recorded and includes electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements, galvanic response, heart rate, and the like).
Again, while Gazzaley does not teach executing a response classifier to quantify the cognitive response capabilities of the individual based on the response data, Hong teaches that limitation (Fig. 5, #560; [0035]; [0042-0043]; [0047]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further utilize the physiological component data so that the individual’s cognitive function can be more accurately assessed.

Regarding claim 69, Gazzaley and Hong teach the method of claim 34 as discussed above. Further, Gazzaley discloses at least one non-transitory computer-readable medium for storing the one or more computer-executable instructions which, when executed, causes a processing unit to execute the method of claim 34 ([0049]; [0068], where a computer accessible memory medium comprising program instructions wherein execution of the instructions causes a device to perform the disclosed method).

Claims 18 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (U.S. Pub. No. 2014/0370479 A1) in view of Hong et al. (hereinafter “Hong”) (U.S. Pub. No. 2016/0125758 A1) as applied to claims 1 and 34, and in further view of Coleman (U.S. Pub. 2015/0199010 A1). 
Regarding claims 18 and 51, Gazzaley and Hong teach all claim limitations of claims 1 and 34. While neither reference teaches wherein the response classifier is trained based at least in part on feedback data from a computational model of human decision-making, Coleman teaches that limitation ([0138-0140], where the response classifier may be developed using machine learning methods). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the response classifier from a computational model, for example using a machine learning tool, in order to continuously monitor and predict the cognitive capabilities of an individual, especially for individuals with known cognitive disorders. 

Claims 19 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (U.S. Pub. No. 2014/0370479 A1) in view of Hong et al. (hereinafter “Hong”) (U.S. Pub. No. 2016/0125758 A1) and Coleman as applied to claims 18 and 51 above, and in further view of Ratcliff, R. (2008), “The Diffusion Decision Model: Theory and Data for Two-Choice Decision Tasks.” Neural Computation, 20, 873-922.
	Regarding claims 19 and 52, Gazzaley, Hong, and Coleman teach all claim limitations of claims 18 and 51 as discussed above. Although Gazzaley fails to disclose wherein the computational model of human decision-making is a drift-diffusion model, and Hong and Coleman do not teach nor reasonably suggest said limitation, Ratcliff teaches said limitation (Abstract; p. 3, where a drift diffusion decision model translates behavioral data (i.e., accuracy, response times) into components of cognitive processing). It would have been obvious to utilize a drift-diffusion model, as taught by Ratcliff, in order to accurately quantify the cognitive skills in an individual based on data continuously accumulated over time (Ratcliff, p. 3, where the drift diffusion model assumes that decisions/responses are made by a noisy process that accumulates information over time).

Claims 20 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzaley (U.S. Pub. No. 2014/0370479 A1) in view of Hong et al. (hereinafter “Hong”) (U.S. Pub. No. 2016/0125758 A1) as applied to claims 1 and 34, and in further view of Aleksandar, T. (2014), “Machine learning approach for classification of ADHD adults.” International Journal of Psychophysiology, 93, 162-166.
	Regarding claims 20 and 53, Gazzaley and Hong teach all claim limitations of claims 1 and 34. However, as discussed above, Gazzaley does not disclose a response classifier, and Hong does not teach nor reasonably suggest training a response classifier using a plurality of training datasets. Yet, Aleksandar teaches this limitation (pp. 163-164, where a classifier is built using data sets comprising input data from a plurality of individuals performing a task). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to build a response classifier using data of a previously classified individual, as taught by Aleksandar, wherein the data includes response data of a first response to a task and a second response to an interference, as well as the computed performance data based on the first and second response data as taught by Gazzaley and Hong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715